Citation Nr: 0206946	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Evaluation of service-connected pneumothorax, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1979 to 
December 1982, and from March 1984 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision.

The Board notes that, in a May 2002 presentation, the 
veteran's representative appeared to raise the issue of 
entitlement to service connection for chronic obstructive 
pulmonary disease and asthma secondary to the veteran's 
service-connected pneumothorax.  Such a question has not yet 
been addressed by the RO and is consequently referred to the 
RO for appropriate action.

Additionally, the record implies that the veteran may have 
musculoskeletal problems, apparently resulting from his 
multiple thoracostomies due to pneumothorax.  The Board notes 
that these problems have not been specifically considered by 
the RO.  Consequently, these questions are referred to the RO 
to determine whether any condition resulting from the 
veteran's thoracostomies warrants a separate service-
connected rating.  The decision below is limited to the 
question of entitlement to a higher rating for the 
respiratory effects of pneumothorax, the issue developed by 
the RO for review by the Board.


FINDING OF FACT

The veteran's pneumothorax is manifested by a Forced 
Expiratory Volume in one second of no better than 53 percent 
of the predicted value. 



CONCLUSION OF LAW

An increased (60 percent) rating for pneumothorax is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.97 (Diagnostic Code 6843) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) in Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), stated that "when it is 
not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Consequently, the Board will analyze 
the veteran's pneumothorax symptomatology accordingly.

Restrictive lung disease is rated primarily according to the 
degree of impairment reported on pulmonary function testing.  
38 C.F.R. § 4.97 (Diagnostic Code 6843) (2001).  Under this 
formula, when there is Forced Expiratory Volume in one second 
(FEV-1) less than 40 percent of predicted value, or; when the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is less than 40 percent, or; when 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent 
predicted, or; when the maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; when the veteran has cor 
pulmonale (right heart failure), or; when the veteran has 
right ventricular hypertrophy, or; when the veteran has 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; when the veteran has episode(s) of 
acute respiratory failure, or; when a veteran requires 
outpatient oxygen therapy, the veteran will be assigned a 100 
percent disability rating.  When there is a FEV-1 score of 40 
to 55 percent predicted, or; when there is a FEV-1/FVC score 
of 40 to 55 percent, or; when there is a DLCO (SB) score of 
40 to 55 percent predicted, or; when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent disability rating is warranted.  When 
there is a FEV-1 score of 56 to 70 percent predicted, or; 
when there is a FEV-1/FVC score of 56 to 70 percent, or; when 
there is a DLCO (SB) score of 56 to 65 percent predicted, the 
disability will be assigned a 30 percent rating.  38 C.F.R. 
§ 4.97 (Diagnostic Code 6843 ).  The pulmonary function 
testing is to be performed after optimum therapy, that is, 
after bronchodilatation.  See 61 Fed. Reg. 46720, 46723 
(Sept. 5, 1996).

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (2001).

Based upon a review of the evidence of record, the Board 
concludes that the veteran's condition approximates the 
criteria for a 60 percent rating.  Consequently, a higher 
award is warranted under Diagnostic Code 6843.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.97 (Diagnostic Code 6843).

The evidence of record indicates that the veteran had several 
episodes of spontaneous pneumothorax while in service.  

A January 1998 VA pulmonary function test reveals that the 
veteran had a FVC score of 67 percent of the predicted value, 
post bronchodilatation.  He had a FEV-1/FVC score of 99 
percent of the predicted value, post bronchodilatation.  The 
examiner did not note the predicted value of the veteran's 
maximum forced expiratory flow (FEFmax).  The examiner noted 
mild obstructive and restrictive defects.  The report does 
not indicate that a maximum oxygen consumption test was 
performed after bronchial dilation. 
 
A January 2002 VA pulmonary function test revealed combined 
obstructive and restrictive disease. The veteran gave full 
effort on the examination. The veteran had a FEV-1 score of 
53 percent of the predicted value after the use of a 
bronchial dilator.  The veteran's FEV-1/FVC score was 102 
percent of the predicted value after the use of a bronchial 
dilator.  He also had a FEFmax score of 59 percent of the 
predicted value, post bronchial dilation.  The report does 
not indicate that a maximum oxygen consumption test was 
performed after bronchial dilation. 

The Board notes that the veteran's January 2002 FEV-1 score 
of 53 percent of the predicted value, post bronchodilatation, 
clearly meets the 60 percent disability rating under 
38 C.F.R. § 4.97, Diagnostic Code 6843, in that it is between 
40 and 55 percent of the predicted value, post 
bronchodilatation.  Although the veteran's pulmonary 
dysfunction could be attributed to several different 
disorders or causes, the Board notes that the pulmonary 
function testing of record does not distinguish or separate 
the different pulmonary problems.  In fact, the evidence of 
record indicates that the results of the pulmonary function 
testing were due to both obstructive and restrictive lung 
diseases.  Therefore, as the veteran's pneumothorax is a 
restrictive lung disease, and because the examiner 
specifically mentioned that the veteran had restrictive lung 
disease, and did not distinguish the restrictive component 
and its effects from the obstructive component, the Board 
must rate the pneumothorax and its residual effect on 
respiratory capacity based on the findings made at the 
examination.  38 C.F.R. § 3.102.  As such, and by granting 
the veteran the benefit of the doubt, a 60 percent disability 
rating is warranted.  38 C.F.R. § 4.97 (Diagnostic Code 
6843).  

As to whether the veteran's service-connected problems rise 
to the level of 100 percent disabling or more, the Board 
finds that they do not.  As stated above, the veteran's FEV-1 
and FEV-1/FVC scores were greater than 40 percent of the 
predicted values on both examinations.  The veteran's FEFmax 
score in January 2002 was 59 percent of the predicted value.  
Additionally, there is no evidence that the veteran has 
suffered from right heart failure, right ventricular 
hypertrophy, or pulmonary hypertension.  In a January 1998 
radiology report, the examiner noted that the veteran's heart 
size and pulmonary vascular system were normal.  In May 1999, 
the veteran's heart and great vessels appeared normal.  
Additionally, from February 2000 to November 2001, the 
veteran's heart was routinely described as normal or regular.  
Moreover, the evidence of record does not suggest that the 
veteran recently had any episodes of acute respiratory 
failure, or that the veteran required outpatient oxygen 
therapy.  The Board also notes that the most recent evidence 
of record does not suggest that the veteran had pleurisy with 
empyema; nor did he have any recent episodes of spontaneous 
pneumothorax.  38 C.F.R. § 4.97 (Diagnostic Code 6843, Notes 
1-2) (2001).  As such, a 100 percent rating is not warranted.

In short, the available medical evidence leads the Board to 
conclude that the veteran's symptoms most closely approximate 
the criteria for a 60 percent rating under Diagnostic Codes 
6843 for the veteran's pneumothorax.  Should the veteran's 
disability picture change in the future, he may be assigned 
an increased rating.  See 38 C.F.R. § 4.1. 

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1. 

The Board notes that while the veteran indicated in August 
2001 that he had difficulty finding and keeping work because 
of his respiratory condition, he later stated that he had 
been unable to work for the previous eight months because of 
an unrelated hand condition.  Additionally, the Board notes 
that no physician has indicated that the veteran's condition 
caused marked interference with his work, nor frequent 
hospitalizations.  The Board notes that in a September 1999 
statement, the veteran's VA physician suggested that the 
veteran's restrictive lung symptomatology was not so severe 
that he could not work; the physician advised that the 
veteran should simply work away from dust and fumes.  
Moreover, the Board notes that in a November 2001 VA 
examination report, the examiner noted that while the 
veteran's respiratory problems limited him a great deal with 
regard to his carpentry work, the veteran's work abilities 
were also limited because of his left hand and right leg 
problems.  In fact, the November 2001 examiner stated that 
the veteran's symptomatology could be relieved if the veteran 
took precautionary measures at work, and suggested that he 
could work in another field that would cause no adverse 
affects upon the veteran's restrictive lung disease. 

Therefore, although the veteran experiences disabling 
symptomatology associated with his disability, the schedular 
criteria take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2001).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to the adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  Also, the 
veteran was afforded VA pulmonary function testing that 
addressed the specific issue of the degree of the veteran's 
adverse pneumothorax symptomatology.  As such, the record 
does not suggest that further evidentiary development was 
required of the RO.  Consequently, inasmuch as VA has 
fulfilled its duties to notify and assist in this case, 
further action under the new law would serve no useful 
purpose except to delay the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

An increased (60 percent) rating for service-connected 
pneumothorax is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

